Citation Nr: 9903694	
Decision Date: 02/10/99    Archive Date: 02/17/99

DOCKET NO.  96-34 803	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to service connection for a right hip 
condition.

2.  Entitlement to an increased rating for status post 
glenoid labrum tear of the right shoulder, currently 
evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

John Z. Jones, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1967 to June 1970 
and from May 1974 to July 1995.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from an April 1996 rating decision of the 
San Diego, California, Department of Veterans Affairs (VA) 
Regional Office (RO) which, among other things, denied 
service connection for a right hip condition and granted 
service connection for status post glenoid labrum tear of the 
right shoulder, evaluated as noncompensably disabling.  In 
November 1996, following additional development, a hearing 
officer's decision was issued which increased the rating for 
the right shoulder disability to 10 percent.  

In a claim for an increased rating, the claimant will 
generally be presumed to be seeking the maximum benefit 
allowed by law and regulation, and it follows that such a 
claim remains in controversy where less than the maximum 
available benefit is awarded.  AB v. Brown, 6 Vet.App. 35 
(1993).  There is nothing in the record showing that the 
veteran was only seeking a 10 percent rating for her service-
connected right shoulder disability.  Further, there is no 
written withdrawal of the issue under 38 C.F.R. § 20.204.  
Therefore, the Board will consider the increased rating issue 
on appeal.  


FINDINGS OF FACT

1.  The veteran has failed to submit evidence to justify a 
belief by a fair and impartial individual that a claim for 
service connection for a right hip condition is plausible.  

2.  The veteran's right shoulder disability is manifested by 
symptomatology that nearly approximates that of malunion of 
the shoulder.  


CONCLUSIONS OF LAW

1.  The veteran has not submitted a well-grounded claim for 
service connection for a right hip condition.  38 U.S.C.A. 
§ 5107(a) (West 1991).  

2.  The criteria for a rating in excess of 10 percent for 
status post glenoid labrum tear of the right shoulder have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 4.59, 4.71, Plate I, 
4.71a, Diagnostic Codes 5201, 5203 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection for a Right Hip Condition

Factual Background

The service medical records show that in March 1991 the 
veteran complained of right hip pain when weight bearing and 
sitting.  Examination showed full range of motion.  X-rays 
taken in August 1991 were negative.  In September 1991, she 
complained of right hip intermittent pain, but no night pain.  
In August 1993, she was found to have full range of motion 
with pain of the right hip.  

On VA joints examination in January 1996, the veteran stated 
that she began to have pain in both hips in 1991 and believed 
that X-rays showed degenerative changes.  She indicated that 
a steroid injection of the right hip was given with temporary 
relief.  She indicated that she had pain after prolonged 
sitting.  On physical examination, range of motion of the 
hips was flexion to 130 degrees, abduction to 25 degrees, 
adduction to 25 degrees, internal rotation with the knee 
flexed to 40 degrees, external rotation with the knee flexed 
to 60 degrees, and extension to 25 degrees.  X-rays of the 
hips were unremarkable except for minimal productive lipping 
along the junction of the left femoral head with the femoral 
neck superiorly.  The diagnosis was minimal degenerative 
changes of the left hip with normal range of motion.  Mild 
discomfort on abduction of the left hip.

In an April 1996 rating decision, the RO granted service 
connection a left hip condition, evaluated as 10 percent 
disabling. 

In September 1996, the veteran testified that her right hip 
symptoms started in 1991 and that her primary problems 
involved the right hip and not her left hip.  She testified 
that she had a steroid shot while in service which provided 
some temporary relief.  She indicated that she was unable to 
sit, stand, or walk for prolonged periods due to pain.  She 
characterized her pain as about a 5 or 6 on a scale of 1 to 
10.  She testified she had not had any substantive treatment 
since leaving service but uses a heating pad periodically.  
She indicated that the condition had gotten progressively 
worse.  See September 1996 hearing transcript.  

On VA joints examination in October 1996, the veteran 
complained of constant pain in the right hip.  She also 
complained that when driving she may experience pain in the 
right hip as soon as she was seated.  She could not lie on 
the right side.  Walking about 15 to 20 minutes gave rise to 
right hip pain.  She stated that she started to develop pain 
in the right hip in 1991.  There was no history of trauma.  
She was diagnosed with bursitis and was treated with a 
steroid shot, which brought relief of the pain for about one 
month.  After that, the pain recurred many times.  Physical 
examination of the right hip revealed no tenderness or sign 
of inflammation.  Range of motion of the right hip was 
flexion to 110 degrees and internal and external rotation to 
30 degrees.  Those motions were not painful.  There was no 
diminution of the range of motion upon repetitive motions and 
against resistance.  There was no incoordination of motion.  
There was no antalgic gait.  The distance from the 
anterosuperior iliac spine to the distal end of the lateral 
malleolus was 13 1/2 inches bilaterally.  At 6 inches above and 
below the base of the patellae, the circumference of both 
thighs was 18 1/2 inches.  The circumference of both lower legs 
was 13 1/4 inches.  X-rays of both hips were within normal 
limits.  The diagnosis was history of bursitis of the right 
hip, no disease identified.  

Analysis

In general, service connection may be granted for disability 
resulting from disease or injury incurred or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131.  Service connection may 
also be granted for any disease diagnosed after discharge 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  Additionally, a disability which is 
proximately due to, or results from, another disease or 
injury for which service connection has been granted shall be 
considered a part of the original condition.  38 C.F.R. § 
3.310(a).  Specifically, when aggravation of a disease or 
injury for which service connection has not been granted is 
proximately due to, or is the result of, a service-connected 
condition, the veteran shall be compensated for the degree of 
disability, and no more, over and above the degree of 
disability existing prior to the aggravation.  Allen v, 
Brown, 7 Vet.App. 439, 448 (1995).

However, in making any claim for service connection, the 
veteran has the initial burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well-grounded.  38 U.S.C.A. § 
5107(a).  A well-grounded claim is "a plausible claim, one 
which is meritorious on its own or capable of 
substantiation."  See Murphy v. Derwinski, 1 Vet.App. 78, 81 
(1990).

Establishing a well-grounded claim for service connection 
requires more than an allegation that the particular 
disability had its onset in service or was caused or 
aggravated by a service-connected condition.  It requires 
evidence relevant to the requirements for service connection 
and of sufficient weight to make the claim plausible and 
capable of substantiation.  See Tirpak v. Derwinski, 2 
Vet.App. 609, 610 (1992); Murphy v. Derwinski, 1 Vet.App. 78, 
81 (1990).  The kind of evidence needed to make a claim well-
grounded depends upon the types of issues presented by a 
claim.  Grottveit v. Brown, 5 Vet.App. 91, 92-93 (1993).  For 
some factual issues, competent lay evidence may be 
sufficient.  However, where the claim involves issues of 
medical fact, such as medical causation or medical diagnoses, 
competent medical evidence is required.  Id., at 93.

The three elements of a "well-grounded" claim for service 
connection are: (1) evidence of a current disability as 
provided by medical diagnosis; (2) evidence of incurrence or 
aggravation of a disease or injury in service (or as the 
result of a service-connected condition) as provided by 
either lay or medical evidence, as the situation dictates; 
and, (3) a nexus, or link, between the in-service (or 
service-connected) disease or injury and the current 
disability as provided by competent medical evidence.  See 
Caluza v. Brown, 7 Vet.App. 498 (1995); see also 38 U.S.C.A. 
§ 1110, 1131; 38 C.F.R. §§ 3.303, 310; Allen, supra.

In this case, the veteran has produced no probative or 
credible evidence that would tend to show present existing 
disability involving the right hip.  In this regard, the 
Board notes that the October 1996 VA examination found no 
evidence of a current right hip condition.  In the absence of 
a finding of a present disability that can be related to 
service or a service-connected disability, the Board finds 
that the claim for service connection is not plausible and, 
therefore, not well-grounded.  Rabideau v. Derwinski, 2 
Vet.App. 141, 143-44 (1992).

The Board rejects the veteran's assertions of present 
disability attributable to service or a service-connected 
disability as probative of a well-grounded claim.  Such 
opinions involve medical causation or medical diagnosis as to 
the effect that the claims are "plausible" or "possible" 
as required by Grottveit.  As the United States Court of 
Veterans Appeals held in Espiritu v. Derwinski, 2 Vet.App. 
492 (1992), lay persons are not competent to offer medical 
opinions, so the assertions of lay persons concerning medical 
causation cannot constitute evidence of a well-grounded 
claim.

Given the veteran's failure to submit a well-grounded claim, 
the Board need not reach the benefit of the doubt doctrine.  
38 U.S.C.A. § 5107.  


II.  Increased Rating for Right Shoulder Disability

Factual Background

The service medical records show that in October 1987 the 
veteran complained of aches at right deltoid with trigger 
point superiorly.  She had full range of motion with 
tenderness at 90 degrees with crepitus.  The assessment was 
bursitis of the right shoulder.  She was seen in December 
1990 with continued pain to the right shoulder and was given 
a steroid shot for relief.  An MRI in August 1991 showed 
superior labral tear and small acromioclavicular spur.  Over 
head movement was difficult and painful.  She received two 
subacromial injections.  In August 1993, she continued to 
have chronic mild right shoulder pain with overhead work.  
She had full range of motion bilaterally.  

On VA joints examination in January 1996, range of motion of 
the right shoulder was flexion to 90 degrees, extension to 35 
degrees, and internal and external rotation with the arms 
abducted to 90 degrees.  There was full elevation.  There was 
mild discomfort on elevation on the right and internal and 
external rotation on the right.  X-rays of the right shoulder 
showed minimal irregularity of the interior glenoid labrum.  
The diagnosis was no question impingement of the right 
shoulder.  No degenerative changes of the right 
acromioclavicular joint, status post tear of the glenoid 
labrum, right, by MRI.  Normal range of motion of the 
shoulder with discomfort in the right shoulder.  

In an April 1996 rating decision, the RO granted service 
connection for status post glenoid labrum tear of the right 
shoulder and assigned a noncompensable evaluation under 
Diagnostic Code 5203.  

Treatment records from NAVCARE dated in 1996 show that in 
August 1996 the veteran was seen with complaints of 
progressive pain and stiffness in the right shoulder and 
tingling in the last three fingers.  On examination, it was 
reported that there was full range of motion but with some 
pain when the arm was held behind the back.  There was no 
trigger areas identified.  The diagnosis was right labrum 
tear, bursitis and arthritis.  

In September 1996, the veteran testified that she used 
Tylenol with codeine medication on a regular basis.  She 
indicated that she was unable to do any repeat motions and 
had a constant nagging ache.  She characterized the ache as a 
7 or 8 on a scale of 1 to 10.  She did not feel she had 
enough strength to do overhead work.  She avoided carrying 
things with her right hand.  She testified that she had 
tingling in the last three fingers of her right hand and that 
the hand would go numb at times.  Weather changes affected 
the pain.  On further questioning from the hearing officer, 
it was clarified that she was able to lift her arm above 
shoulder level but with reduced endurance.  The condition 
affected her sleep.  See September 1996 hearing transcript.  

On VA joints examination in October 1996, it was noted that 
the veteran was right-handed.  She denied taking any 
medication for her right shoulder condition.  She complained 
that it hurt most of the time and that repetitive motions of 
the right shoulder aggravated the pain.  She indicated that 
she was unable to lie on the right side of her shoulder.  On 
physical examination of the right shoulder, there was no 
local tenderness or sign of inflammation.  There was no 
deformity or other impairment of the right shoulder.  Range 
of motion was abduction to 180 degrees, forward elevation to 
180 degrees, and internal and external rotation to 80 
degrees.  Those motions were not painful.  There was no loss 
of range of motion of the right shoulder upon repetitive 
motions and upon motions against resistance.  There was no 
incoordination of motion.  X-rays of the right shoulder were 
normal except for a suspect tiny fleck of calcium in the 
region of the supraspinatus tendon insertion.  The diagnosis 
was arthralgia of the right shoulder, no disease identified.

In a November 1996 hearing officer's decision, the rating for 
the right shoulder disability was increased to 10 percent 
under Diagnostic Codes 5299-5201.  The hearing officer 
indicated that the 10 percent rating was assigned on the 
basis of pain on motion notwithstanding the fact that the 
veteran had full range of motion on examination.  


Analysis

When a claimant is awarded service connection for a 
disability and subsequently appeals the RO's initial 
assignment of a rating for that disability the claim 
continues to be well-grounded as long as the rating schedule 
provides for a higher rating and the claim remains open.  
Shipwash v. Brown, 8 Vet.App. 218, 224 (1995).  Upon review 
of the entire record, the Board concludes that all relevant 
facts have been developed and that no further duty to assist 
the veteran is required.

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Although a rating 
specialist is directed to review the recorded history of a 
disability in order to make a more accurate evaluation, see 
38 C.F.R. § 4.2, the regulations do not give past medical 
reports precedence over current findings.  Francisco v. 
Brown, 7 Vet.App. 55 (1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for the higher rating.  38 C.F.R. § 4.7.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  The functional loss may be due to absence of part 
or all of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. § 4.40.  

As regards the joints the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations:  (a) Less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.).  (b) More movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.).  (c) Weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.).  (d) Excess fatigability.  (e) 
Incoordination, impaired ability to execute skilled movements 
smoothly.  (f) Pain on movement, swelling, deformity or 
atrophy of disuse.  Instability of station, disturbance of 
locomotion, interference with sitting, standing and weight-
bearing are related considerations.  38 C.F.R. § 4.45.

Ratings for functional impairment of the upper extremities 
are based upon which extremity is the major or minor 
extremity, i.e., the one predominantly used by the 
individual.  Only one extremity is considered to be major and 
a person is presumed to be right-handed unless there is 
evidence of left-handedness.  38 C.F.R. § 4.69.  The VA 
medical examination conducted in October 1996 reflects that 
the veteran is right-handed.  Thus, the rating for the right 
shoulder is to be made on the basis of that upper extremity 
being the major extremity.

The veteran is currently rated as 10 percent disabling under 
Diagnostic Code 5201 based on limitation of motion.  Under 
this code, when limitation of motion of the major arm is at 
shoulder level, a 20 percent evaluation is assigned.  When 
limitation of motion of the major arm is midway between the 
side and shoulder level, a 30 percent evaluation is assigned.  
For limitation of motion of the major arm to 25 degrees from 
the side, an evaluation of 40 percent is assigned.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5201.  When these requirements are 
not shown, a zero percent rating is assigned.  38 C.F.R. § 
4.31.  Normal range of motion for the shoulder is as follows: 
forward elevation (flexion) to 180 degrees; abduction to 180 
degrees; internal rotation to 90 degrees; and external 
rotation to 90 degrees.  38 C.F.R. § 4.71, Plate I.  

In the present case, the most recent VA examination in 
October 1996 showed that the veteran had full, pain-free, 
range of motion in the right shoulder.  The Board is 
cognizant of the veteran's complaints of pain, but points out 
that that she did not voice any complaints regarding pain 
when performing range of motion studies.  Further, there is 
no indication of right shoulder instability, looseness, or 
dislocation.  The evidence does not suggest guarding of right 
arm movements.  On the contrary, the evidence shows 
completion of range of motion studies without significant 
difficulty.  The medical evidence shows right arm motion to a 
level much greater than the limitation of arm motion required 
for a compensable rating under Code 5201 where the major 
extremity is involved.  Therefore, a compensable evaluation 
is not warranted for the veteran's right shoulder based on 
limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 
5201; DeLuca v. Brown, 8 Vet.App. 202 (1995).  

Under Diagnostic Code 5203, malunion of the clavicle or 
scapula, or nonunion without loose movement, warrants a 10 
percent evaluation.  A 20 percent evaluation requires 
nonunion with loose movement or dislocation.  These 
disabilities may also be rated on the basis of impairment of 
the function of the contiguous joint.  38 C.F.R. § 4.71a, 
Diagnostic Code 5203.

After reviewing the history of the veteran's right glenoid 
labrum tear as well as the current complaints of pain and 
clinical findings made on VA examination in October 1996, the 
Board concludes that the right shoulder disability is most 
appropriately evaluated at 10 percent under Diagnostic Code 
5203 based on impairment of the shoulder.  The Board notes, 
however, that the objective clinical evidence does not 
demonstrate that the veteran's right shoulder disability is 
of such severity as to warrant an evaluation in excess of the 
presently assigned 10 percent under this diagnostic code.  
Likewise, in the absence of evidence of ankylosis (Diagnostic 
Code 5200) or impairment of the humerus (Diagnostic Code 
5202), there is no basis for assignment of more than a 10 
percent evaluation under any other potentially applicable 
diagnostic code providing for a higher evaluation.

In reaching this determination, the Board has considered the 
nature of the original disability as well as any functional 
impairment which can be attributed to pain and weakness.  See 
DeLuca.  However, for the reasons previously stated, the 
Board finds that the veteran's disability simply does not 
reflect impairment to a degree warranting a higher 
evaluation.

As the Board concludes that the preponderance of the evidence 
is against the veteran's claim for an increased rating, the 
benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. 
§ 5107. 


ORDER

Entitlement to service connection for a right hip condition 
is denied.

Entitlement to an increased rating for status post glenoid 
labrum tear of the right shoulder is denied.



		
	DEBORAH W. SINGLETON
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.




- 11 -


